Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  March 03, 2020

The Court of Appeals hereby passes the following order:

A20D0298. CHEROKEE COUNTY, GEORGIA v. CITY OF WOODSTOCK,
    GEORGIA et al.

      The City of Woodstock (“the City”) annexed certain property located in
Cherokee County. Cherokee County subsequently filed suit against several
defendants, including the City, its officials, and the property owners, alleging that the
annexation was void. The parties filed cross-motions for summary judgment, and the
trial court granted the defendants’ motions for summary judgment. Cherokee County
then filed this discretionary application under OCGA § 5-6-35 (a) (1).
      OCGA § 5-6-35 (a) (1) requires an application to appeal “from decisions of the
superior courts reviewing decisions of the State Board of Workers’ Compensation,
the State Board of Education, auditors, state and local administrative agencies, and
lower courts by certiorari or de novo proceedings.” This requirement has been
extended to certain decisions made by a city council. See O. S. Advertising Co. of
Georgia v. Rubin, 267 Ga. 723, 724 (1) (482 SE2d 295) (1997) (party must file a
discretionary application to challenge a city’s zoning decision). However, not all
decisions made by a city council trigger the requirements of OCGA § 5-6-35 (a) (1).
See Schumacher v. City of Roswell, 301 Ga. 635, 636-637 (1) (803 SE2d 66) (2017)
[holding that a challenge to a city council’s enactment of a zoning code did not
constitute a “decision” within the meaning of OCGA § 5-6-35 (a) (1)]. Although
decisions that are adjudicatory in nature require compliance with the discretionary
appeal statute, decisions that are legislative do not require compliance. See id.
Annexation has historically been treated as a legislative function. See Plantation Pipe
Line Co. v. City of Bremen, 227 Ga. 1, 6-7 (1) (178 SE2d 8680 (1970) (upholding the
authority of the General Assembly to delegate the legislative power of annexation to
municipalities); City of Centerville v. City of Warner Robins, 270 Ga. 183, 185 (2)
(508 SE2d 161) (1998) (recognizing the legislative function of annexation); see also
City of Brookhaven v. City of Chamblee, 329 Ga. App. 346 (765 SE2d 33) (2014)
(direct appeal from summary judgment following annexation). Accordingly, the
procedural requirements of OCGA § 5-6-35 are not implicated, and the trial court’s
order may be appealed directly.
       Under OCGA § 5-6-35 (j), this Court will grant a timely discretionary
application if the lower court’s order is subject to direct appeal. Accordingly, this
application is hereby GRANTED. Cherokee County shall have 10 days from the date
of this order to file a notice of appeal with the trial court, if the county has not already
done so. The clerk of the trial court is DIRECTED to include a copy of this order in
the record transmitted to the Court of Appeals.

                                          Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           03/03/2020
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.